Notice of Pre-AIA  or AIA  Status
 	The present application 16/361,310, filed on 3/22/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Response to Amendment
Claims 1-20 are pending in this application.
. 
Drawings
The Drawings filed on 3/22/2019 are acceptable for examination purpose.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/2019; 6/21/2019; 11/1/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable  over Siden et al., US Pub. No. 2015/0019495 published Jan,2015 in view of Hickman et al., (hereafter Hickman), US Pub. No. 2016/0259794 published Sep,2016

As to claim 1,17, Siden teaches a system which including  A method comprising (fig 1)
“generating snapshots of data collected by a source system, the snapshots having respective associated time references” (Abstract, fig 5c, 0058, Siden teaches generating plurality of snapshots with respect to time points in a virtual database environment, Siden teaches database source having multiple production database system stores and organizing information in data blocks corresponding to multiple point in time copies) ; and
“responsive to a request from a target system for data collected over a time interval, generating a subset of the data collected by the source system by determining a start snapshot” (0071-0072 – Siden teaches database storage saves source data, maintans over multiple time points of snapshots for example snapshot 1 at time T0, snapshot at time T1 these changes are saved on to the target database, start time may corresponds to T0, T1  of respective snapshot(s) time points).
It is however, noted that Siden does not disclose “determining an end snapshot, wherein the start snapshot and the end snapshot are determined as a pair of snapshots that have respective associated time references that are most closely spaced and are inclusive of the time interval”
“determining a difference in the data included in the end snapshot and the start snapshot”
“wherein the subset of the data collected by the source system includes the difference in the data included in the end snapshot and the start snapshot”
However, Hickman disclosed “determining an end snapshot, wherein the start snapshot and the end snapshot are determined as a pair of snapshots that have respective associated time references that are most closely spaced and are inclusive of the time interval” (fig 2, 0027-0029,0045, fig 3 – Hickman teaches snapshot of data records describing specific event or associated with the event ID including start and end time of the particular snapshot, as such start, end time may be treated as time interval, Hickman also teaches automatic matching events based on the metadata of the record including start time and end time)
“determining a difference in the data included in the end snapshot and the start snapshot” (Hickman: 0046, fig 3 – Hickman teaches event metadata including start time, end time further teaches comparing between snapshot attributes such as start time and end time or category associated with the time difference)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant’s claimed invention to combine automated integration of event snapshot records of Hickman et al., into database storage system generates plurality of snapshots corresponding to plurality of time points of Siden et al., because that would have allowed users of Siden to define each snapshot record attributes including start and end time of specific snapshot from time points (Hickman: fig 2 start, end time of event ID) thereby generating time-sequence of snapshots, further allows to perform matching event data records (Hickman: 0004), thus improves overall collection and organizing of automated integration of media content (Hickman: 0012). 
As to claim 2, Siden disclosed “further comprising providing the subset of the data collected by the source system to the target system” (0040,0075, fig 1-2).
As to claim 3 Siden disclosed wherein the source system is an edge system, and the target system is a core system (fig 1-2,fig 5a, 0093-0094 – Siden teaches generates plurality of snapshots corresponds to respective plurality of time points is identical to instant specification 0046 edge system).
As to claim 4, Hickman disclosed “wherein the start snapshot has an associated time reference that is not later than the start of the time interval, and the end snapshot has an associated time reference that is not earlier then the end of the time interval” (Hickman : fig 2-3, 0042,0048, note: Hickman teaches snapshots in regular intervals provided in the form of database snapshots).

As to claim 5,  Siden disclosed wherein the snapshots are generated at fixed time intervals (0091 – Siden teaches timeflow application snapshots captured at defined time intervals).

As to claim 6, Siden disclosed, “wherein the snapshots are generated at variable time intervals” (fig 6b, 0070-0071)

As to claim 7 Siden disclosed, “wherein the snapshots are generated as series of snapshots or as self-contained data” (0069-0070, fig 6a-b).

As to claim 8 Siden disclosed “wherein the data is collected by the source system from different data sources” (fig 5c, 0013,0055-0056)

As to claim 9, Siden teaches a system comprising (fig 1-2)
“at least one source system to provide collected data to a target system, the at least one source system including” (fig 1-2,0030 – Siden teaches database storage system particularly source database element 230a and the target database 230b connected in a network environment and the source database periodically receives information and stored)
“a computer readable medium to store computer readable instructions; and a processor to execute the computer readable instructions stored on the computer-readable medium to” (0101 – Siden teaches computer readable medium both software and hardware):
“generate snapshots of the collected data, the snapshots having respective associated time references” (Abstract, fig 5c, 0058, Siden teaches generating plurality of snapshots with respect to time points in a virtual database environment, Siden teaches database source having multiple production database system stores and organizing information in data blocks corresponding to multiple point in time copies; and
“responsive to a request from a target system for collected data associated with a time interval, generate a subset of the collected data by: determining a start snapshot” 0071-0072 – Siden teaches database storage saves source data, maintains over multiple time points of snapshots for example snapshot 1 at time T0, snapshot at time T1 these changes are saved on to the target database, start time may corresponds to T0, T1  of respective snapshot(s) time points);

It is however, noted that Siden does not disclose “determining an end snapshot, wherein the start snapshot and the end snapshot are determined as a pair of snapshots that have respective associated time references that are most closely spaced and are inclusive of the time interval; and
determining a difference in the data included in the end snapshot and the start snapshot, wherein the subset of the collected data includes the difference in the data included in the end snapshot and the start snapshot,
However, Hickman disclosed “determining an end snapshot, wherein the start snapshot and the end snapshot are determined as a pair of snapshots that have respective associated time references that are most closely spaced and are inclusive of the time interval” (fig 2, 0027-0029,0045, fig 3 – Hickman teaches snapshot of data records describing specific event or associated with the event ID including start and end time of the particular snapshot, as such start, end time may be treated as time interval, Hickman also teaches automatic matching events based on the metadata of the record including start time and end time)
“determining a difference in the data included in the end snapshot and the start snapshot, wherein the subset of the collected data includes the difference in the data included in the end snapshot and the start snapshot” (Hickman: 0046, fig 3 – Hickman teaches event metadata including start time, end time further teaches comparing 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant’s claimed invention to combine automated integration of event snapshot records of Hickman et al., into database storage system generates plurality of snapshots corresponding to plurality of time points of Siden et al., because that would have allowed users of Siden to define each snapshot record attributes including start and end time of specific snapshot from time points (Hickman: fig 2 start, end time of event ID) thereby generating time-sequence of snapshots, further allows to perform matching event data records (Hickman: 0004), thus improves overall collection and organizing of automated integration of media content (Hickman: 0012). 
As to claim 10,  Siden, wherein the collected data includes at least one of time series data, video streams, and time-stamped images (fig 5a, 0048, fig 6a – Siden teaches snapshots with respect to time referenced data, including image, audio, and video files) 

As to claim 11 Siden disclosed “wherein the source system is an edge system, and the target system is a core system (fig 1-2,fig 5a, 0093-0094 – Siden teaches generates plurality of snapshots corresponds to respective plurality of time points is identical to instant specification 0046 edge system).
As to claim 12, Siden disclosed “further comprising multiple edge systems to collect data from different types of data sources and provide respective subsets of the collected data from a specific type of data source to the core system (fig 1-2,fig 5a-c, 0013,0055-0056).

As to claim 13, Siden disclosed wherein the core system synthesizes the respective subsets of the collected data from the multiple edge systems in a namespace” (fig 1-2, fig 5b, 0053-0054 – Sodem teaches virtualization data suggesting network file sharing or NFS or iSCSI)

As to claim 14 Hickman disclosed “wherein the start snapshot has an associated time reference that is not later than the start of the time interval, and the end snapshot has an associated time reference that is not earlier then the end of the time interval (Hickman : fig 2-3, 0042,0048, note: Hickman teaches snapshots in regular intervals provided in the form of database snapshots).

As to claim 15, Siden disclosed , wherein the snapshots are generated at fixed time intervals (0091 – Siden teaches timeflow application snapshots captured at defined time intervals). or at variable time intervals (fig 6b, 0070-0071).

As to claim 16,  Siden disclosed “wherein the data is collected by the source system from different data sources” (fig 5c, 0013,0055-0056).

As to claim 18,  Siden disclosed further comprising instructions stored thereon that, when executed by the processor, cause the processor to generate the series of snapshots at fixed intervals (0091 – Siden teaches timeflow application snapshots captured at defined time intervals). or at variable time intervals (fig 6b, 0070-0071)

As to claim 19,  Siden disclosed “wherein the data is collected by the source system from different data sources” (fig 5c, 0013,0055-0056).

As to claim 20 Siden disclosed further comprising instructions stored thereon that, when executed by the processor, cause the processor to:
generate respective series of snapshots of the data, each of the respective series of snapshots including snapshots of data collected from the same data source (0069-0070, fig 6a-b)..
Conclusion
The prior art made of record

				a.  	US Pub No.		2015/0019495
				b.  	US Pub No.		2016/0259794





 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.




 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information  for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2158